DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “is provided” and it recites “34027296” at the end which should both be omitted.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namai (JP2015081960). Translation attached.
Namai teaches a radiation-sensitive resin composition comprising a polymer having a structural unit including an acid-dissociable group and a radiation-sensitive acid generator represented by formula (1) [abstract] (claim 1) wherein a specific example of formula (1) includes the following formula (1-d-1):

    PNG
    media_image1.png
    132
    503
    media_image1.png
    Greyscale
[0122] wherein M is a 1 valent radiolytic onium cation [0007] which is equivalent to a compound (D0) represented by General Formula (d0) of instant claims 1, 2, 5, and 6 when Rd02 is a divalent linking group, Rd01 is a cyclic hydrocarbon group, and Mm+ is a 1-valent organic cation. Namai also teaches a method of forming a resist pattern in which the formation method concerned forms a resist film, a step of exposing the resist film, and a step of developing the exposed resist film are provided [0207] (claim 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. 2003/0194641) as evidenced by Namai (JP2015081960) and Hatakeyama et al. (U.S. 2018/0101094).
Mizutani et al. teaches a positive resist composition comprising (A) a resin, which is decomposed by the action of an acid to increase solubility in an alkali developing solution, having a repeating unit represented by formula (Y) defined in the specification, (B) a compound capable of generating an acid upon irradiation of an actinic ray or radiation, and (C) a solvent [abstract] (claim 1) and of the compounds capable of generating an acid upon irradiation of an actinic ray or radiation, a compound capable of generating an organic sulfonic acid upon irradiation of an actinic ray or radiation of (B1) is preferably used in the present invention [0057] and it is preferred that the compound capable of generating an organic sulfonic acid upon irradiation of an actinic ray or radiation of (B1) is used together with a compound capable of being decomposed upon irradiation of an actinic ray or radiation to generate a carboxylic acid of (B2). The compound capable of being decomposed upon irradiation of an actinic ray or radiation to generate a carboxylic acid of (B2) includes (B2a) a compound capable of being decomposed upon irradiation of an actinic ray or radiation to generate a carboxylic acid containing a fluorine atom and (B2b) a compound capable of being decomposed upon irradiation of an actinic ray or radiation to generate a carboxylic acid free from a fluorine atom [0081-0082] wherein the compound capable of being decomposed upon irradiation of an actinic ray or radiation to generate a carboxylic acid free from a fluorine atom includes, for example, compounds represented by the formulae (AI) to (AV) [0112] such as the following formula (AI):

    PNG
    media_image2.png
    282
    369
    media_image2.png
    Greyscale
[0112] wherein R301 to R315 each independently represent a hydrogen atom, a straight chain, branched or cyclic alkyl group, a straight chain, branched or cyclic alkoxy group, a hydroxy group, a halogen atom or a group of --S--R0 where R0 represents a straight chain, branched or cyclic alkyl group or an aryl group and X- represents an anion of at least one of carboxylic acid compounds represented by formulae (C1) to (C10) [0114] such as the following formula (C1):

    PNG
    media_image3.png
    66
    375
    media_image3.png
    Greyscale
[0114] wherein R338 can represent a straight chain, branched or cyclic alkynyl group having from 2 to 20 carbon atoms [0115] such that carboxylic acids comprising alkynyl groups are known to one of ordinary skill in the art as evidenced by Namai and Hatakeyama having the following respective formulae:

    PNG
    media_image1.png
    132
    503
    media_image1.png
    Greyscale
[Namai 0122] and 
    PNG
    media_image4.png
    82
    102
    media_image4.png
    Greyscale
[Hatakeyama p7]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mizutani et al. as evidenced by Namai and Hatakeyama and arrive at a compound (D0) represented by General Formula (d0) of instant claims 1-3 and 5-7 when Rd02 is a single bond, Rd01 is a cyclic hydrocarbon group, and Mm+ is a 1-valent organic cation through routine experimentation in the resist art based on the combination of known salts.
	With regard to claim 4, Mizutani et al. teaches the steps of pattern formation on the resist film comprises applying the positive resist composition of the present invention to a substrate, irradiating the resist film using an actinic ray or radiation lithography apparatus, followed by heating, developing, rinsing and drying [0157].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2018/0101094 anticipates claims 1, 3-5, and 7 see [abstract] and [p 7, right column fourth row second compound] and McMaster et al. (THE NEUTRAL AMMONIUM SALTS OF ORGANIC ACIDS AND THEIR SUBSTITUTED DERIVATIVES) anticipates claims 5-7, see [p693].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722